 I

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STAT~ PI:§fipCT COURT
                                         souTHERN DiiTru:ecr l0F1eAuFoRN1A
              UNITED STATES OF AMERICA                   2020 APR ..JJJD»:iw:~if IN,A CRIMINAL CASE
                                 V.                                  (F'or 6ffel?sefeomm1tted On or After November I, 1987)
                                                      CLERK, U.S. Di-3TRCTCOURT
               PEDRO GOMEZ-ANGELES (1) SOUfriEF:! I S:','f iiCUase,NltlQ;tbli)J;:            20CR0665-JLS

                                                      t1Y:    ~ARA PE.LQQUIN, FEDERAL DEFENDERS, INC.
                                                                    Defendant's AttohleY
USM Number                       00705408
 • -
THE DEFENDANT:
~ pleaded guilty to count(s)          ONE (1) OF THE ONE-COUNT INFORMATION

 D  was found guilty on count( s)
    after a olea of not guiltv.
Accordingly, the defendant is aqjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                   Nature of Offense                                                                Number(s)
18 USC 1544                       MISUSE OF PASSPORT (FELONY)                                                          1




    The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)
D     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ is                            dismissed on the motion of the United States.

      Assessment: $100.00 - WAIVED.


D     NTA Assessment*:$
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
[gj No fine                  •Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    April 3 2020


                                                                   HON. Ca
                                                                                      1
                                                                   Date oflmposif ~ Sentence

                                                                                               '


                                                                                       n Bencivenga
                                                                   UNITED STATES DISTRICT JUDGE
            •
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:                PEDRO GOMEZ-ANGELES (I)                                                   Judgment - Page 2 of2
     CASE NUMBER:              20CR0665-JLS

                                                       IMPRISONMENT
      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
      TIME SERVED (68 DAYS).




     •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •      The court makes the following recommendations to the Bureau of Prisons:




     •      The defendant is remanded to the custody of the United States Marshal.

     •      The defendant must surrender to the United States Marshal for this district:
            •   at _ _ _ _ _ _ _ _ A.M.                       on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

            •    as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •     on or before
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                            RETURN
     I have executed this judgment as follows:

           Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                     UNITED STATES MARSHAL



                                         By                    DEPUTY UNITED STATES MARSHAL
II


                                                                                                            20CR0665-JLS
